Citation Nr: 0602544	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee with chondromalacia, currently 
rated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic knee strain with lateral collateral 
ligament laxity, left knee.

3.  Entitlement to service connection for right knee 
disability as secondary to the service-connected left knee 
disorders.

4.  Entitlement to service connection for right hip 
disability as secondary to the service-connected left knee 
disorders.

5.  Entitlement to service connection for residuals of a 
right hand fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1985.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The current 10 percent evaluation is the highest possible 
rating for internal derangement of the left knee with 
chondromalacia.

2.  The veteran's service connected left knee laxity has been 
manifested by residual discomfort due to mild chondromalacia 
patella, which, at most, limits range of motion from 0 to 130 
degrees.  Moderate subluxation and lateral instability have 
not been medically demonstrated.  There is no X-ray evidence 
of arthritis.  

3.  There is no medical evidence that the veteran currently 
has a right hip disability.

4.  There is no medical evidence that the veteran currently 
has residuals of a right hand fracture.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for internal 
derangement of the left knee with chondromalacia have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5259 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic left knee strain with lateral collateral ligament 
laxity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).

3.  The veteran is not shown to have a right hip disability 
which was incurred in or aggravated by active military 
service or is secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.310 (2005).

4.  The veteran is not shown to have residuals of a right 
hand fracture which were incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in July 2002, prior to the initial AOJ decision 
in October 2002.  

The record reflects that the veteran was provided with copies 
of the October 2002 rating decision and the March 2004 
statement of the case.  By way of these documents, he was 
informed of the evidence needed to support his claims for 
increased ratings and service connection.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claims, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claims.

By a letter dated in July 2002, the RO advised the veteran of 
the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
private outpatient treatment records, and the August 2002 and 
December 2003 VA examination reports have been obtained and 
associated with the claims file.  The veteran does not assert 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted 
upon.  All records obtained or generated have been associated 
with the claim file.  The Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Factual Background

Service medical records show the veteran was treated for a 
left knee injury sustained in a motor vehicle accident in 
1983.  At separation in 1985 he was noted to have 
chondromalacia of the left patella, partial anterior cruciate 
tear and grade II strain of the medial collateral ligaments.  
These records also show he was treated for a nondisplaced 
right scaphoid fracture in 1984.  There were no pertinent 
complaints or findings with respect to the right scaphoid 
recorded on the examination prior to separation from service.  
The records are otherwise entirely negative for a right hand 
or right hip disability.  

The veteran was awarded service connection for internal 
derangement of the left knee with chondromalacia by a rating 
action issued in April 1985.  A 10 percent disability 
evaluation under Diagnostic Code 5257 was assigned.  Since 
the original rating action, the veteran's internal 
derangement of the left knee has been rated under the 
provisions of Diagnostic Code 5259 for removal of semilunar 
cartilage, symptomatic.

Post-service medical records include a March 1994 X-ray 
report of the left knee which showed no bony, joint or soft 
tissue abnormality.  X-rays of the left knee in August 1999 
were likewise negative for significant abnormal findings.  An 
outpatient treatment record shows the veteran was evaluated 
for left knee pain in August 2001.  Range of motion was 0 to 
130 degrees and muscle strength was 5/5.  Examination of the 
left knee revealed no abnormality of the patella.  Stability 
testing was negative with the exception of varus stress of 10 
degrees of laxity at 30 degrees flexed position.  McMurray's 
test was negative.  The clinical impression was chronic knee 
strain with lateral collateral ligament laxity.  X-rays of 
the left knee in August 2001 were negative.  

Reports from his physical therapist note the veteran had 
severe arthritis in the right hip and knee joints.  The post 
service treatment records are notably negative for any 
medical evidence documenting complaints, findings or 
treatment of a right hand disorder.  

During VA examination dated in August 2002, the veteran 
complained of right hip pain especially with walking or 
standing.  He also complained that his right hip interfered 
with his sleep and limited his ability to enjoy recreational 
activities, such as camping, hiking and fishing.  The veteran 
reported that his usual occupation was that of construction 
worker but he was unable to perform that job due to joint 
pain.  He also attempted bartending but found that standing 
was detrimental to his knee and hip condition.  He was 
currently enrolled in Vocational Rehabilitation.  There was 
no history of specific injury and no history of subluxation 
or dislocation of the hip joint.  

Examination of the veteran's hip revealed no abnormalities or 
deformities.  There was painful range of motion of the right 
hip, but no constitutional symptoms, suggestive of 
inflammatory arthritis.  X-rays of the right hip were normal.  
The diagnosis was arthralgia of the right hip.  The examiner 
noted that it was as likely as not that the right hip 
disability was a direct proximal result of the veteran's 
service-connected left knee.  The examiner's rationale was 
that this was due to a typical shift in weight bearing during 
ambulation and in guarding the service connected painful left 
knee which required a brace for support.  

The Board notes that X-rays of the right wrist, taken at the 
time of the examination, showed minor degenerative arthritic 
intercarpal joint changes.  However, the veteran indicated 
that he did not wish to make any claim regarding the history 
of scaphoid fracture as there was no disability associated 
with it.  

In November 2002, the RO established service connection for 
left knee instability, and assigned a separate 10 percent 
evaluation under Diagnostic Code 5257 for recurrent 
subluxation and lateral instability.  

On VA examination in December 2003, the veteran complained of 
constant left knee pain and chronic pain in his right hip.  
The pain was most significant with prolonged sitting or 
walking.  The veteran was able to perform activities of daily 
living although he had discomfort in the right hip and left 
knee.  The veteran did not use a cane to support ambulation 
but wore a brace for his left knee for support.  The veteran 
indicated that he had been unemployed since August 2000 and 
underwent vocational rehabilitation for property management, 
but had been unable to obtain employment in that field since 
completing the training.  Prior to August 2000 the veteran 
worked a variety of labor intensive occupations including 
construction, equipment operator and laborer, forest fire 
fighter, harvesting, and plastering, but was no longer able 
to perform any of those functions due to his arthritic 
conditions.  

On examination the veteran ambulated with an antalgic gait 
favoring his left leg.  He indicated right hip pain in the 
area of the posterior buttock consistent with sacroiliitis 
perceived as hip pain.  Examination of the right hip revealed 
that he had a level pelvic rim when standing.  Range of 
motion of the right hip revealed flexion to 82 degrees with 
pain in the area of his posterior buttock to lower back.  
Extension was limited to 17 degrees with pain in the right 
buttock.  Abduction limited to 6 degrees by pain and 
adduction to 30 degrees with pain at the quadriceps region.  
External rotation was to 33 degrees with a complaint of 
lateral knee pain on the right.  Internal rotation was to 38 
degrees, again with a complaint of lateral knee pain, but no 
complaint of pain in the hip area.  Log rolling of the 
veteran's hip did not produce pain.  The examiner referred to 
previous X-ray reports which showed a normal right hip.  

The examiner noted that there was no evidence of right hip 
joint involvement other than the possibility of 
musculoskeletal strain to the right hip as a consequence of 
abnormal weight bearing secondary to the service connected 
left knee.  It was most likely that the veteran's discomforts 
in the right hip region were radicular symptoms from the 
degenerative joint disease and disc disease of the lumbar 
spine.  

Examination of the left knee revealed a 4-degree valgus 
angulation.  The left knee had a 5.5 centimeter linear, flat, 
nonadherent, nontender surgical scar just medial to the 
patella.  There was a 5 centimeter scar across the mid 
patella anteriorly, the result of a post service chain saw 
accident.  There was no significant crepitus to the patella 
with active extension and flexion of the knee, but there was 
positive patellar click with passive range of motion and 
compression during McMurray's testing.  There was no 
significant pain to manipulation of the patella on the left 
knee.  Drawer and Lachman's test on the left knee were both 
negative for evidence of laxity.  However the varus and 
valgus maneuvers at 30 degrees of flexion revealed between 5 
and 10 degrees of angular laxity in both the varus and valgus 
directions.  At 0 degrees of flexion there was between 5 and 
10 degrees of angular laxity with both the varus and valgus 
maneuvers and with full extension varus and valgus maneuvers 
were associated with a definite shift and click sensation 
with associated discomfort.  McMurray's testing failed to 
produce significant pain within the left knee joint.  The 
clinical assessment was unstable left knee and chondromalacia 
patella.  


C.  Laws and Regulations for Increased Ratings


Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent rating for knee impairment is warranted under 
Diagnostic Code 5257 for slight impairment, including 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2005).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  See also 38 C.F.R. § 4.71, Plate II 
(2005), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Currently, the veteran's internal derangement of the left 
knee with chondromalacia is rated as 10 percent disabling 
under Diagnostic Code 5259, for removal of symptomatic 
semilunar cartilage.  A 10 percent evaluation represents the 
maximum schedular evaluation under this code.  Therefore, no 
greater benefit can flow to the veteran under Diagnostic Code 
5259.  In November 2002, the RO established service 
connection for left knee instability, and assigned a separate 
10 percent evaluation under Diagnostic Code 5257 for 
recurrent subluxation and lateral instability.  38 C.F.R. 
§ 4.71a, (2005).  

During the appeal period, the veteran's complaints 
(primarily, pain, weakness and instability) have essentially 
remained unchanged, and have been clearly referenced in the 
examination reports.  However, the objective medical evidence 
is the most persuasive indication of functional loss 
resulting from the veteran's left knee disabilities.  The VA 
examination reports in 2002 and 2003 describe a fairly 
consistent pattern of symptomatology and manifestations, 
which may be described as productive of slight recurrent 
subluxation and lateral instability.  Although the veteran 
has an antalgic gait and uses a knee brace to help with 
stability, the clinical findings do not show that his left 
knee disability has, at any time, been manifested by more 
than slight impairment reflected by 10 degrees of angular 
laxity in both varus and valgus directions.  The veteran's 
range of motion, while impaired, has been only slightly so.  
In the absence of symptoms of moderate impairment, including 
subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, 
evaluations in excess of 10 percent under Diagnostic Code 
5257 are not warranted.  This rating contemplates payment for 
painful motion of the left knee with some laxity.  

A higher additional rating is not warranted pursuant to 38 
C.F.R. §§ 4.40 or 4.45 because these provisions cannot be 
considered with respect to Diagnostic Code 5257.  Because 
Diagnostic Code 5257 is a diagnostic code, which is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore, no greater benefit can flow to the veteran under 
Diagnostic Code 5257.

Moreover, there is no X-ray evidence of arthritis.  The Board 
notes that, for VA purposes, osteoarthritis or degenerative 
joint disease must be established by X-ray findings.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  A clinical 
diagnosis based solely upon symptomatology does not meet this 
requirement.  Although the veteran has documented decrease in 
range of motion, the medical evidence of record does not 
include an X-ray finding of degenerative arthritis that would 
permit the Board to assign a separate rating for arthritis 
and limitation of motion in left knee under VA O.G.C. Prec. 
Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98.

Analogous ratings for impairment of the knee either are not 
applicable to the veteran's case or do not offer a higher 
disability rating.  With regard to Diagnostic Codes 5260 and 
5261, pertaining to limitation of flexion and extension of 
the leg, the Board finds that the veteran's limitation of 
motion has never been sufficient to warrant a 20 percent 
evaluation under Diagnostic Code 5260 or 5261.  During the 
course of this appeal, the veteran has consistently had full 
extension and flexion to at least 130 degrees.  If strictly 
rated under Diagnostic Codes 5260 and 5261, the reported 
ranges of motion would be rated noncompensable.  In this 
case, the left knee disability has been productive of minimal 
symptomatology, including some limitation of flexion, and 
normal extension with evidence of discomfort upon range of 
motion testing.  The veteran has reported constant pain 
induced by overuse of the left knee, or by walking for 
prolonged periods of time, which still leaves the degree of 
limitation of flexion far short of what is required for a 
rating in excess of 10 percent (30 degrees or less of 
flexion).  The veteran has not described any episodes that 
could be construed as a flare-up.  Therefore, even if the 
Board conceded that the veteran's pain resulted in disability 
that equated with additional limitation of motion of several 
degrees, he would need considerable loss of motion (100 
degrees or more) to warrant a higher evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The Board finds 
the veteran's left knee pain does not support a finding of 
additional functional limitation to a degree for a rating in 
excess of 10 percent under the applicable rating criteria.  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under Diagnostic Code 5256, reflective of ankylosis, or 
dislocation of the semilunar cartilage, under Diagnostic Code 
5258, under Diagnostic Code 5262, for nonunion of the tibia 
and fibula, or genu recurvatum under Diagnostic Code 5263, 
none of which are present in this case.

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

As above, as to the potential applicability of the 
extraschedular rating provisions of 38 C.F.R. § 3.321, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  There has been no demonstration of 
circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inapplicable.  With all due respect for 
the veteran's complaints regarding his disability, clinical 
treatment reports of record do not reflect a unique 
disability status.

The Board does not dispute the veteran's contentions that his 
left knee disabilities have caused him to alter his lifestyle 
and restricted his activities.  Even so, such complaints have 
been taken into consideration in the assigned evaluations for 
the left knee disabilities.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown , 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable. 


D.  Laws and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

1.  Right hand

Service medical records fail to reveal any significant injury 
to the right hand, other than the scaphoid fracture in 1984.  
The veteran was not diagnosed as having any chronic 
disability.  The injury was apparently acute and transitory 
in nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service, including at separation.  

Although service medical records note a history of right 
scaphoid fracture, there is no evidence of current chronic 
disease process, and the veteran is not currently being 
treated for a right hand/wrist disability.  See Clyburn v. 
West, 12 Vet.App. 296, 301 (1999).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  As such, the 
veteran's service medical records do not affirmatively 
establish that chronic right hand fracture residuals had 
their onset during active service.  

Post service treatment which cover the period from 1994 to 
2003 primarily show treatment for unrelated orthopedic 
disorders.  Although the 2002 VA physician noted the 
veteran's history of scaphoid fracture, when questioned the 
veteran indicated that there was no residual disability from 
the fracture.  Moreover, the lack of any evidence of 
continuing hand pain or hand symptoms in the intervening 
years since active service is itself evidence which tends to 
show that the scaphoid fracture in 1984 did not result in any 
residual disability.

The Board has reviewed all of the evidence of record and does 
not dispute the 2002 X-ray findings of minor degenerative 
arthritic intercarpal joint changes.  However, degenerative 
joint disease was not shown in service, or within one year of 
service nor has it been causally related to service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current degenerative 
joint disease has not been medically associated with military 
service, there is no foundation upon which to allow the 
claim.  

In the absence of proof of incurrence or aggravation during 
service and a causal connection between present disability 
and inservice disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board 
has considered the doctrine of the benefit of the doubt, but 
the evidence is not so evenly balanced as to raise a 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).

In the absence of competent evidence of a right hand 
disability, the preponderance of the evidence is against the 
claim and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

2.  Right hip

The veteran maintains that he injured his right hip as a 
result of his service-connected left knee and has essentially 
limited his argument to principles of secondary service 
connection.  As such, the Board will analyze the veteran's 
claim on that basis.

The primary impediment to a grant of service connection for 
right hip disability is the absence of medical evidence of a 
diagnosis.  While arthritis may be presumed to have been 
incurred in service, if shown to a compensable degree within 
1 year of separation, that is not at issue here as there is 
no current evidence of arthritis.  For VA purposes, 
osteoarthritis or degenerative joint disease must be 
established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  A clinical diagnosis based solely upon 
symptomatology does not meet this requirement.

Service medical records fail to reveal any significant right 
hip injury during the veteran's active duty.  As such, the 
veteran's service medical records do not affirmatively 
establish that a right hip disability had its onset during 
military service.  Post service X-rays of the right hip on VA 
examinations in 2002 and 2003 disclosed no evidence of 
arthritis, and no abnormalities of the bones and joints of 
the right hip.  In addition, the examining physicians found 
no evidence of arthritis of the right hip.

Thus a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.  Although the veteran 
has asserted that he currently suffers from a right hip pain, 
he has offered no medical evidence, which indicates that 
these complaints are manifestations of an actual medical 
disorder.  The veteran's reports of pain alone cannot satisfy 
the criteria for a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) [service connection may not 
be granted for a diagnosis of a disability by history or for 
symptoms unaccompanied by a current diagnosis].  To the 
extent that the veteran has a history of right hip pain this 
disorder was not shown in service, nor has it been causally 
related to active service thereafter by any physician who 
based a diagnosis upon an accurate history of symptoms and 
medical treatment for the same during service.  The Board 
also finds that there is no medical basis for holding that 
the veteran's claimed right hip pain and service-connected 
left knee are etiologically or causally associated.  This 
also refutes any grant of service connection on the basis of 
Allen, which would be permitted if any service connected 
disability caused aggravation of any right hip disability.

In the absence of competent evidence of a right hip 
disability, the preponderance of the evidence is against the 
claim and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for internal 
derangement of the left knee with chondromalacia is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chronic knee strain with lateral collateral ligament 
laxity, left knee, is denied.

Entitlement to service connection for right hip disability as 
secondary to the service-connected left knee, is denied.

Entitlement to service connection for residuals of a right 
hand fracture is denied.  


REMAND

The veteran contends that his right knee disorder was caused 
or aggravated by his service-connected left knee disorders.

The Board notes that there are several opinions of record 
addressing whether there is a causal relationship between the 
service-connected left knee and the veteran's right knee 
pain.  However, none of the opinions sufficiently address the 
question of whether the veteran has additional disability 
resulting from aggravation of his non- service-connected 
right knee by his service-connected left knee.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 
3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
for the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability).  

Of record is an August 2002 VA examination report which 
indicated that the veteran had arthralgia of the right knee 
and that it was as likely as not that the right knee was a 
direct proximal result of the veteran's service connected 
left knee.  Thereafter, the RO requested that the veteran be 
examined for an opinion to ascertain the likelihood that an 
actual right knee disability was related to his service-
connected left knee disability.  Specifically, the examiner 
was to furnish a diagnosis for the cause of the arthralgia 
and if a diagnosis were given to then provide a medical 
opinion as to whether it is at least as likely as not that 
the veteran's diagnosed right knee disability was caused or 
aggravated by (and if so, to what degree?) his service-
connected left knee disability.  

The veteran was examined in December 2003 and the examiner 
provided a diagnosis of chondromalacia patella of both knees.  
However, the VA examiner's opinion is nonresponsive as to 
whether the right knee chondromalacia was the cause of the 
veteran's arthralgia and if so was it caused or aggravated by 
(and, if so, to what degree?) his service connected left knee 
disability.  Note Allen, supra.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  


1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment of his right knee.  The 
RO should take appropriate steps to 
obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.

2.  The veteran's claims file should be 
returned (if possible to the VA physician 
who examined the veteran in December 
2003, if not to another VA orthopedic 
specialist who will have an opportunity 
to review the complete file) for a more 
detailed and responsive opinion regarding 
the etiology of the veteran's right knee 
chondromalacia.  Specifically, the 
reviewing physician should opine whether 
it is at least as likely as not that the 
veteran's current right knee 
chondromalacia is proximately due to, or 
aggravated by (and if so, to what 
degree?) his service-connected left knee 
disability.  

The addendum report must be based on a 
review of the claims folder.  Any opinion 
provided should include discussion of 
specific evidence of record, including 
the 2002 and 2003 VA opinions.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  However, another 
examination of the right knee need not be 
conducted in this case unless the 
physician believes this is necessary.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC and allow them a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including the VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


